                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Charles Cox,                                 )
                                             )       Civil Action No.: 1:15-cv-04608-JMC
                      Plaintiff,             )
                                             )
       v.                                    )             ORDER AND OPINION
                                             )
Centerra Group, LLC, and                     )
Jason Quattlebaum,                           )
                                             )
                      Defendants.            )
                                             )

       This matter is before the court for review of Plaintiff Charles Cox’s (“Plaintiff”) Motion to

Alter or Amend Order Granting Summary Judgment to Defendants. (ECF No. 78.) On August 16,

2018, the court granted summary judgment (“August Order and Opinion”) for Defendants Centerra

Group, LLC and Jason Quattlebaum (collectively “Defendants”). (ECF No. 76.) Plaintiff requests

the court to alter and amend its August Order and Opinion under Rule 59 of the Federal Rules of

Civil Procedure and deny summary judgment to Defendants. (ECF No. 78 at 1; ECF No. 78-1 at

9.) For the reasons stated herein, the court DENIES Plaintiff’s Motion without prejudice.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The court’s August Order and Opinion sets forth the relevant facts and legal standards,

which this court incorporates herein without a full recitation. (ECF No. 76 at 1-6.) As brief

background, Plaintiff filed suit against Defendants on September 29, 2015, and Defendants

removed the action to this court on November 13, 2015. (ECF No. 1-1.) On September 8, 2017,

Defendants filed their Motion for Summary Judgment. (ECF No. 47.) On September 25, 2017,

Plaintiff filed his Reply in Opposition to Defendants’ Motion for Summary Judgment. (ECF No.

48.) After Defendants responded to Plaintiff’s Reply (ECF No. 52), the Magistrate Judge issued a



                                                 1
Report and Recommendation (“Report”) on December 1, 2017. (ECF No. 54.) The Report advised

the court to grant Defendants’ Motion for Summary Judgment. (Id.) Plaintiff filed an Objection to

the Report on December 28, 2017. (ECF No. 57.) On March 24, 2018, Defendants filed their Reply

to Plaintiff’s Objection. (ECF No. 68.) On August 16, 2018, the court issued its Order and Opinion,

which accepted the Report and granted Defendants’ Motion for Summary Judgment. (ECF No.

76.)

       On September 12, 2018, Plaintiff filed his Motion to Alter or Amend. (ECF No. 78.)

Plaintiff first argues that “[t]he incredible act of Defendants in causing Plaintiff to be arrested for

doing what the Supreme Court has repeatedly embraced as an American value, a fundamental part

of Western Civilization and a constitutionally protected liberty interest[,] was not in any sense

reasonable.” (ECF No. 78-1 at 4.) Second, Plaintiff forcefully maintains that the elements of the

magistrate level offense of harassment in the second degree were not met. (Id. at 6-7.) Lastly,

Plaintiff submits that Defendants were not entitled to qualified immunity as it relates to the general

sessions level offense of harassment. (Id. at 7-9; ECF No. 76 at 15-18.) Based on the

aforementioned arguments, Plaintiff urges the court to grant his Motion. (ECF No. 78-1 at 9.)

       On October 3, 2018, Defendants responded in opposition to Plaintiff’s Motion to Alter or

Amend. (ECF No. 81.) Defendants argue that “Plaintiff . . . failed to meet the burden . . . to obtain

relief under . . . Rule [59].” (Id. at 2.) Defendants submit that “Plaintiff’s [Motion] is conspicuously

devoid of any reference or argument regarding an intervening change in controlling authority, new

evidence, or a clear error of law.” (Id.) Defendants also argue that Plaintiff is using his Motion to

“relitigate his previously litigated theory of the case.” (Id. at 3.) Moreover, Defendants maintain

that Plaintiff’s fundamental interest in the “care, custody, and management of his children” is




                                                   2
“neither absolute nor unqualified.” (Id. at 3-4.) Based on the foregoing arguments, Defendants

request that the court deny Plaintiff’s Motion. (Id. at 4.)

       On October 10, 2018, Plaintiff replied to Defendants’ response. (ECF No. 82.) Plaintiff

continues to argue that his Motion is proper because it asserts that probable cause was absent when

he was charged with harassment and all of the elements of that offense were not met. (Id. at 2.)

Additionally, Plaintiff submits that his Motion should be granted because the court has committed

a clear error of law and manifest injustice would result if his Motion were denied. (Id. at 3.) For a

second time, Plaintiff requests that the court deny Defendants’ Motion for Summary Judgment and

allow him to have his day in court. (Id. at 4.)

                                  II. STANDARD OF REVIEW

       Pursuant to Rule 59(e) of the Federal Rules of Civil Procedure, a court may “alter or amend

[a] judgment if the movant shows either (1) an intervening change in the controlling law, (2) new

evidence that was not available at trial, or (3) that there has been a clear error of law or manifest

injustice.” Robinson v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010) (citation omitted).

It is the moving party’s burden to establish one of these three grounds in order to obtain relief

under Rule 59(e). Loren Data Corp. v. GXS, Inc., 501 F. App’x 275, 285 (4th Cir. 2012). However,

Rule 59(e) motions cannot be used as opportunities to re-litigate issues already ruled upon because

the litigant is displeased with the result. See Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir.

1993) (“[M]ere disagreement does not support a Rule 59(e) motion.”); Consulting Eng’rs, Inc. v.

Geometric Software Sols. & Structure Works LLC, No. 1:06cv956(JCC), 2007 WL 2021901, at *2

(E.D. Va. July 6, 2007) (“A party’s mere disagreement with the court’s ruling does not warrant a

Rule 59(e) motion, and such a motion should not be used to ‘rehash’ arguments previously

presented or to submit evidence which should have been previously submitted.” (quoting Rouse v.



                                                  3
Nielsen, 851 F. Supp. 717, 734 (D.S.C. 1994))). Ultimately, the decision whether to reconsider an

order pursuant to Rule 59(e) is within the discretion of the district court. See Hughes v. Bedsole,

48 F.3d 1376, 1382 (4th Cir. 1995). Furthermore, “reconsideration of a judgment after its entry is

an extraordinary remedy which should be used sparingly.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co.,

148 F.3d 396, 403 (4th Cir. 1998) (citation omitted).

                                         III. DISCUSSION

        Plaintiff’s Motion does not suggest the presence of an intervening change in the controlling

law or newly obtained evidence. (ECF No. 78-1 at 3-9.) In regard to the magistrate level offense,

Plaintiff’s Motion challenges the court’s August Opinion and Order by arguing that Defendants

were not entitled to qualified immunity because they did not possess a reasonable belief that “all

the elements of criminal harassment” were satisfied. (Id. at 7.) Concerning the general sessions

level offense, Plaintiff asserts that the “actions [of Defendants] were not only unreasonable, they

were outrageous . . . .” (Id. at 8.) Plaintiff seems to ground his Motion in his “constitutionally

protected right to communicate with his ex-wife about their children . . . .” (Id. at 6.) By Plaintiff’s

own admission, his instant Motion is limited to correcting a clear error of law and preventing

manifest injustice. (See ECF No. 82 at 1 (“First, [Defendants] say that the Rule 59[e] [M]otion

should be denied because it does not meet the standard for such motions, specifically that it does

not assert a clear error of law or seek to prevent a manifest injustice. As detailed below, Plaintiff’s

[M]otion asserted both.”).)

        As an initial matter, the court need not consider Plaintiff’s argument in regard to his

“constitutionally protected right to communicate with his ex-wife about their children . . . .” (ECF

No. 78-1 at 6.) Generally, a motion under Rule 59(e) “may not be used to make arguments that

could have been made before the judgment was entered.” Hill v. Braxton, 277 F.3d 701, 708 (4th



                                                   4
Cir. 2002). Plaintiff had numerous opportunities to make this constitutional argument and bring it

to the court’s attention, including in his Objection to the Magistrate Judge’s Report and

Recommendation (ECF No. 57) and Response in Opposition to Motion for Summary Judgment

(ECF No. 48). Plaintiff failed to introduce the aforementioned legal theory at earlier opportunities

in this litigation (see ECF Nos. 48, 57), and the court will not entertain it when Plaintiff “could

have . . . made [it] before the judgment was entered.” Hill, 277 F.3d at 708.

       As mentioned above, Plaintiff also presents arguments in regard to whether Defendants are

entitled to qualified immunity. (ECF No. 78-1 at 6-9.) Plaintiff relentlessly maintains that

Defendants acted unreasonably because their actions were not justified on the basis of “all the

elements of criminal harassment.” (Id. at 7-8.) As an initial matter, Plaintiff’s Motion seeks to re-

litigate issues already considered by the court. (Compare ECF No. 78-1, with ECF No. 57, and

ECF No. 48.) In other words, the court reviewed the instant arguments in Plaintiff’s Objection and

Response in Opposition to Motion for Summary Judgment. (See ECF Nos. 48, 57.) Put simply,

Plaintiff’s Motion seeks to “‘rehash’ the same arguments and facts previously presented[,]” and

the court declines to devote judicial resources to Plaintiff’s identical assertions. Rouse, 851 F.

Supp. at 734 (quoting Keyes v. Nat’l R.R. Passenger Corp., 766 F. Supp. 277, 280 (E.D. Pa. 1991)).

As such, Plaintiff’s disagreement with the court’s August Order and Opinion is insufficient to

support his Motion. See Hutchinson, 994 F.2d at 1082.

       Lastly, the court briefly addresses Plaintiff’s reliance on Wilson v. Kittoe, 337 F.3d 392

(4th Cir. 2003). 1 (ECF No. 78-1 at 7, 9; ECF No. 82 at 2.) Plaintiff cites to Wilson for the following




1
  Interestingly, Plaintiff seems to completely disregard and ignore the court’s reliance upon
Devenpeck v. Alford, 543 U.S. 146 (2004). (Compare ECF No. 76 at 10-14, with ECF No. 78-1 at
6-9.) In his Motion, Plaintiff does not suggest that Devenpeck is inapplicable, nor does Plaintiff
attempt to distinguish Devenpeck. (See ECF No. 78-1 at 6-9.) Instead, Plaintiff cites to precedent
                                                  5
proposition: “If a reasonable police officer would not have had a reasonable belief that the citizen’s

actions met all of the elements of the offense, his charge and arrest of that citizen is not a reasonable

action.” (ECF No. 78-1 at 7.) At best, Plaintiff misconstrues Wilson in order to convolute the

probable cause inquiry. (Id. at 6-9.) In Wilson, the United States Court of Appeals for the Fourth

Circuit engaged in a qualified immunity analysis by asking the following two questions: (1)

whether a party violated a constitutional right; and (2) whether that right was clearly established

from the perspective of a reasonable person. 337 F.3d at 397. In regard to the first inquiry, which

required a probable cause analysis, Wilson did not solely hold that probable cause rested upon

whether all of the elements of a criminal offense were satisfied. See 337 F.3d at 398. Instead,

Wilson reaffirmed that probable cause only exists “when the ‘facts and circumstances within the

officer’s knowledge . . . are sufficient to warrant a prudent person, or one of reasonable caution,

in believing, in the circumstances shown, that the suspect has committed, is committing, or is about

to commit an offense.’” Id. (emphasis added) (quoting Pritchett v. Alford, 973 F.2d 307, 314 (4th

Cir. 1992)). Interpreting a Virginia statute, the Wilson court held that an officer lacked probable

cause because “mere speech” did not prevent an officer from carrying out an arrest, and the refusal

to obey an officer’s orders did not constitute obstruction. Id. at 399-402. Plaintiff attempts to

construe Wilson as mandating a blanket rule for a probable cause analysis (ECF Nos. 78-1, 82),

but Wilson does nothing of the sort. Id. The Wilson court thoroughly considered all of the facts and

circumstances from the officer’s perspective. Id. Plaintiff cannot use Wilson as his salvation when

he selectively recounts favorable facts and fails to adhere to the actual analysis set forth in Wilson.




decided before Devenpeck (ECF No. 78-1 at 6-9). Compare Devenpeck, 543 U.S. 146 (2004), with
Wilson v. Kittoe, 337 F.3d 392 (4th Cir. 2003).
                                                   6
(Compare ECF No. 78-1, with Wilson, 337 F.3d at 399-402.) Therefore, Plaintiff’s reliance on

Wilson is not only misplaced, it is a disingenuous interpretation of Fourth Circuit precedent.

                                       IV. CONCLUSION

       After a thorough review of its August Order and Opinion (ECF No. 76), Plaintiff’s Motion

to Alter or Amend (ECF No. 78), and Defendants’ Response in Opposition to Plaintiff’s Motion

to Alter or Amend (ECF No. 81), the court DENIES Plaintiff’s Motion to Alter or Amend Order

Granting Summary Judgment to Defendants (ECF No. 78) without prejudice.

       IT IS SO ORDERED.




                                                     United States District Judge
October 15, 2018
Columbia, South Carolina




                                                 7
